          EXHIBIT A




Case 1:21-cv-00009 Document 1-1 Filed 01/28/21 Page 1 of 3
§ 31.20. Abortion., 9 G.C.A. § 31.20




  Guam Code Annotated Currentness
   Title 9. Crimes and Corrections
     Chapter 31. Offenses Against the Family (Refs & Annos)

                                                           9 G.C.A. § 31.20

                                                     § 31.20. Abortion.


(Information regarding effective dates, repeals, etc. is provided subsequently in this document.)
(a) Abortion means the termination of a human pregnancy with an intention other than to produce a live birth or to remove
a dead fetus.

(b) An abortion may be performed:


(1) by a physician licensed to practice medicine this Territory or by a physician practicing medicine in the employ of the
government of the United States;


(2) in the physician's adequately equipped medical clinic or in a hospital approved or operated by the United States or this
Territory; and


(3) (A) within 13 weeks after the commencement of the pregnancy; or


     (B) within 26 weeks after the commencement of the pregnancy if the physician has reasonably determined using all
     available means:

(i) that the child would be born with a grave physical or mental defect; or

(ii) that the pregnancy resulted from rape or incest; or


     (C) at any time after the commencement of pregnancy if the physician reasonably determines using all available means
     that there is a substantial risk that continuance of the pregnancy would endanger the life of the mother or would gravely
     impair the physical or mental health of the mother.


Credits
SOURCE: Enacted in 1978 as part of the original Criminal & Correctional Code.

Updated Through P.L. 35–071 (February 13, 2020)

COMMENT: The Law Revision Commission made no recommendation as to the regulation of abortion. This section was added
by the Legislature, which committed a serious error in its adoption (since rectified). Initially (1978), no sanctions were provided
for the performing of illegal abortions. However, this has been changed in later sections of this Chapter.




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              1
                    Case 1:21-cv-00009 Document 1-1 Filed 01/28/21 Page 2 of 3
§ 31.20. Abortion., 9 G.C.A. § 31.20




COURT DECISIONS: Sections 31.20, 31.21, 31.22 and 31.33, as reenacted by P.L. 20–134, were declared null and void as
contrary to the U.S. Constitution. As a result, the original sections of law were reinstated. Guam Society of Obstetricians &
Gynecologists, et al. v. Ada, Governor of Guam, et al., No. 90–16706, C.A.9 (1992), 962 F.2d 1366.

NOTE: Because of the foregoing decision, the Compiler will report as the law the statutes as they existed prior to P.L. 20–134.
However, the statutes which were invalidated by the Ninth Circuit are as follows:

§ 31.20. Abortion: Defined. Abortion means the purposeful termination of a human pregnancy after implantation of a fertilized
ovum by any person including the pregnant woman herself with an intention other than to produce a live birth or to remove
a dead unborn fetus. Abortion does not mean the medical intervention in (i) an ectopic pregnancy, or (ii) in a pregnancy at
any time after the commencement of pregnancy if two (2) physicians who practice independently of each other reasonably
determine using all available means that there is a substantial risk that continuance of the pregnancy would endanger the life of
the mother or would gravely impair the health of the mother, any such termination of pregnancy to be subsequently reviewed by
a peer review committee designated by the Guam Medical Licensure Board, and in either case such an operation is performed
by a physician licensed to practice medicine in Guam or by a physician practicing medicine in the employ of the government
of the United States, in an adequately equipped medical clinic or in a hospital approved or operated by the government of the
United States or of Guam.

§ 31.21. Providing or Administering Drug or Employing Means to Cause an Abortion. Every person who provides, supplies, or
administers to any woman, or procures any woman to take any medicine, drug, or substance, or uses or employs any instrument
or other means whatever, with intent thereby to cause an abortion of such woman as defined in § 31.20 of this Title is guilty of a
third degree felony. In addition, if such person is a licensed physician, the Guam Medical Licensure Board shall take appropriate
disciplinary action.

§ 31.22. Soliciting and Taking Drug or Submitting to an Attempt to Cause an Abortion. Every woman who solicits of any person
any medicine, drug, or substance whatever, and takes the same, or who submits to any operation, or to the use of any means
whatever with intent thereby to cause an abortion as defined in § 31.20 of this Title is guilty of a misdemeanor.

§ 31.23. Soliciting to Submit to Operation, Etc., to Cause an Abortion. Every person who solicits any woman to submit to any
operation, or to the use of any means whatever, to cause an abortion as defined in § 31.20 of this Title is guilty of a misdemeanor.

9 G.C.A. § 31.20, GU ST T. 9, § 31.20

End of Document                                                    © 2021 Thomson Reuters. No claim to original U.S. Government Works.




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                 2
                    Case 1:21-cv-00009 Document 1-1 Filed 01/28/21 Page 3 of 3
